RULE to show cause why the sale of the lands of William Lore, the defendant, which had been sold by the sheriff on a writ of fi. fa.
without an inquisition or a writ of ventitioni exponas, should not be set aside. The rule was granted on the application of William C. Eliason, a judgment creditor of the defendant. The following waiver signed and sealed by the defendant in the fi. fa. was indorsed upon the back of it: "I, William Lore, the defendant named in the within writ of fieri facias, hereby waive the seizure and sale of my personal property under this writ, and do expressly consent that the sheriff of New Castle County shall levy upon my real estate and proceed without inquisition to sell the same in satisfaction of the within writ." Dated October 26th, 1876.
The Court made the rule absolute, and set aside the sale because the land could not be sold on the fi. fa. under the waiver even without a writ of venditioni exponas, at least, for that purpose.